Exhibit 99. 4 U NA UDI TE D PR O FORM A C O ND E N SE D CO MB INE D FIN A N C I AL I N FOR M AT ION The following unaudited pro forma condensed combined financial information as of and for the nine months ended September 30, 2015 and for the year ended December 31, 2014 combine the historical consolidated financial statements of Bear State Financial, Inc. (the “Company”) and Metropolitan National Bank (“Metropolitan”). The unaudited pro forma condensed combined financial information give effect to the acquisition of Metropolitan as if such transaction occurred on September 30, 2015 with respect to the pro forma condensed combined balance sheet, and on January 1, 2014, with respect to the pro forma condensed combined income statements. In addition, the unaudited pro forma condensed combined income statement for the year ended December 31, 2014 gives effect to the Company’s completed acquisition of First National Security Company (“FNSC”) which closed on June13, 2014 as if the transaction had been completed on January 1, 2014. The notes to the unaudited pro forma condensed combined financial information describe the pro forma amounts and adjustments presented below. As explained in more detail in the accompanying notes, the fair values of the Metropolitan assets acquired and liabilities assumed reflected in the unaudited pro forma condensed combined financial information are subject to adjustment and may vary from the actual fair values assigned that will be recorded following the acquisition. Ultimately, the Company anticipates that the acquisition will provide the combined company with financial benefits that include reduced operating expenses. These cost savings are not included in these pro forma statements and there can be no assurance that expected cost savings will be realized. The pro forma information, while helpful in illustrating financial results of the combined company under one set of assumptions, does not reflect the benefits of cost savings or opportunities to earn additional revenue and, accordingly, does not attempt to predict or suggest future results. It also does not necessarily reflect what the historical results of the combined company would have been had the acquisitions been consummated during the period. The preparation of the unaudited pro forma condensed combined financial information and related adjustments required management to make certain assumptions and estimates. The unaudited pro forma combined financial information should be read together with: ● the accompanying notes to the unaudited pro forma condensed combined financial information. ● the Company’s separate audited historical financial statements and accompanying notes as of and for the year ended December 31, 2014 included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014, filed with the SEC on March 27, 2015 and the Company’s separate unaudited historical financial statements and accompanying notes as of and for the nine months ended September 30, 2015 included in the Company’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2015, filed with the SEC on November 13, 2015. ● Metropolitan’s audited historical financial statements for the years ended December 31, 2013 and 2014 and unaudited historical financial statements as of September 30, 2015and for the nine months ended September 30, 2015 and 2014, included as Exhibit 99.2 and Exhibit 99.3, respectively, to this Current Report on Form 8-K/A. 1 Unaudited Pro Forma Condensed Combined Balance Sheet As of September 30, 2015 (In thousands) Bear State Financial , Inc. Metropolitan National Bank Pro Forma Adjustments Pro Forma Combined Assets Cash and cash equivalents $ $ $ ) A $ Interest bearing time deposits in banks Federal funds sold 51 51 Investment securities available for sale 88 B Loans receivable ) C Allowance for loan and lease losses ) ) D ) Loans receivable, net ) Loans held for sale Other real estate owned, net 97 Office properties and equipment, net E Cash surrender value of life insurance Goodwill F Core deposit and other intangibles G Deferred tax asset, net H Prepaid expenses and other assets TOTAL ASSETS $ Liabilities Deposits – noninterest bearing $ Deposits – interest bearing I Total deposits Repurchase agreements Federal funds purchased J Other borrowings Other liabilities ) K Total liabilities Stockholders’ equity Common stock ) L Additional paid-in capital M Accumulated other comprehensive income 54 ) N Retained earnings ) O Total stockholders’ equity ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ See accompanying Notes to Unaudited Pro Forma Condensed Combined Financial Statements 2 Unaudited Pro Forma Condensed Combined Income Statement For the Nine Months Ended September 30 , 201 5 (In thousands, except share data) Bear State Financial , Inc. Metropolitan National Bank Pro Forma Adjustments Pro Forma Combined Interest Income: Loans receivable $ $ $ P $ Investment securities – taxable Investment securities - nontaxable 52 Other 14 Total interest income Interest Expense: Deposits ) Q Other borrowings 13 Total interest expense ) Net interest income before provision for loan losses Provision (credit) for loan losses ) 44 Net interest income after provision for loan losses Noninterest Income: Net gain on sale of investment securities 88 88 Deposit fee income Earnings on life insurance policies Gain on sale of loans Other Total noninterest income - Noninterest Expense: Salaries and employee benefits R Net occupancy expense ) S Real estate owned, net ) ) ) Amortization of intangible assets T Other ) U Total noninterest expense ) Income before provision for income taxes Provision for income taxes V Net income available to common stockholders $ Basic earnings per share: Earnings per share $ $ $ Weighted average shares outstanding Diluted earnings per share: Earnings per share $ $ $ Weighted average shares outstanding See accompanying Notes to Unaudited Pro Forma Condensed Combined Financial Statements 3 Unaudited Pro Forma Condensed Combined Income Statement For the Year Ended December 31, (In thousands, except share data) Bear State Financial, Inc. (BSFI) Historical FNSC Historical (1) FNSC Pro Forma Adjustments BSFI & FNSC Historical and Pro Forma Combined Metropolitan National Bank Historical Pro Forma Adjustments Pro Forma Combined Interest Income: Loans receivable $ 14,083 $ P $ Investment securities – taxable Investment securities - nontaxable 78 79 Other 69 Total interest income Interest Expense: Deposits ) Q Other borrowings (7 19 Total interest expense ) ) Net interest income before provision for loan losses Provision for loan losses ) Net interest income after provision for loan losses Noninterest Income: Net gain on sale of investment securities 31 (1 ) 30 16 46 Deposit fee income Earnings on life insurance policies 21 Gain on sale of loans 84 Other Total noninterest income Noninterest Expense: Salaries and employee benefits R Net occupancy expense ) S Real estate owned, net 23 88 Amortization of intangible assets 78 T Other Total noninterest expense Income before provision for income taxes Provision (benefit) for income taxes ) ) ) V ) Net income available to common stockholders $ 2,002 $ $ Basic earnings per share: Earnings per share $ Weighted average shares outstanding Diluted earnings per share: Earnings per share $ Weighted average shares outstanding See accompanying Notes to Unaudited Pro Forma Condensed Combined Financial Statements 4 Notes to Unaudited Pro Forma Condensed Combined Financial Statements As of and for the Nine Months Ended September 30 , 201 5 And for the Year Ended December 31, 201 4 Note 1 – Pro Forma Adjustments The following pro forma adjustments for Metropolitan have been reflected in the unaudited pro forma condensed combined financial information. All adjustments are based on current assumptions and valuations, which are subject to change. Notes to Pro Forma Balance Sheet Adjustments as of September 30, 2015 (dollars in thousands) A. Adjustment to cash and cash equivalents To reflect cash used by the Company to purchase Metropolitan. The Company’s portion of $10.1 million was fundedby dividendsfromBear State Bank. The remainder of the $28 million total cash consideration amounting to $17.9 million was paid by Metropolitan at closing ofthe acquisition. The Metropolitan dividend of $17.9 million was reflected at September 30, 2015 as a dividend payable and was funded at closing by a short-term borrowing. $ ) B. Adjustment to investment securities, available for sale To reflect the fair value adjustment based on the pricing of the acquired securities portfolio. $ 88 C. Adjustment to loans receivable To reflect estimated fair value at acquisition date. The adjustment to loans reflects an estimate of fair value based upon current interest rates for similar loans and expected losses in the acquired loan portfolio. The weighted average remaining maturity of this acquired loan portfolio is approximately 5.7 years $ ) D. Adjustment to allowance for loan and lease losses To remove Metropolitan’s allowance at acquisition date as the credit risk is contemplated in the fair value adjustment in adjustment C above. $ E. Adjustment to premises and equipment To reflect estimated fair value of Metropolitan premises and equipment at acquisition date, based on third-party estimates. The estimated usefullives of the premises is in the rangefrom 25 to 40 years $ F. Adjustment to goodwill The consideration paid for Metropolitan exceeded the fair value of the net assets received resulting in goodwill recorded for the Metropolitan acquisition of $14.499 million. The adjustment reflects the difference in the recorded goodwill and the goodwill existing prior to the acquisition of $6.331 million. $ G. Adjustment to core deposit intangible This intangible asset represents the value of the relationships Metropolitan has with its deposit customers. The fair value of this intangible asset was estimated based on a discounted cash flow methodology that gave appropriate consideration to expected customer attrition rates, cost of the deposit base, and the net maintenance cost attributable to customer deposits. The acquired core deposit intangible will be amortized over 16 years. $ 5 H. Adjustment to deferred tax asset, net The book and tax basis of assets acquired will be the same based on the Internal Revenue Code Section 338(h)(10) election made, resulting in no deferred tax adjustment for asset purchase accounting adjustments. The deferred tax asset for applicable liability adjustments is calculated as follows: Adjustment to deposits $ Adjustment to other liabilities for unfavorable lease contracts Subtotalof fair value adjustments $ Deferred tax asset at the Company’s estimated statutory federal and state income taxrate of 38.29% $ I. Adjustment to deposits To reflect estimated fair value at acquisition date based on current market rates for similar products. This adjustment will be accreted into income over the estimated lives of the deposits of approximately four years. $ J. Adjustment to federal funds purchased To reflect the short-term borrowing through federal funds purchased by Metropolitan to fund the dividend payable of$17.9 millionthat was used to fund a portion ofthe cash consideration of the acquisition. $ K. Adjustments to other liabilities To reflect accrual for estimated transaction costs $ To reflect unfavorable lease contracts. To reflect liability for change in control agreements To reflect reversal of Metropolitan’s dividend payable that was funded at closing of the acquisition ) $ ) L. Adjustment to common stock To eliminate historical Metropolitan common stock $ ) To reflect issuance of the Company’s common stock to Metropolitan’s shareholder 46 ) M. Adjustments to additional paid-in capital To eliminate historical Metropolitan additional paid-in capital $ ) To reflect the issuance of the Company’s common stock to Metropolitan’s shareholder $ N. Adjustment to accumulated other comprehensive income To eliminate historical Metropolitan accumulated other comprehensive income ) O. Adjustment to retained earnings To reflect offset for accrual for estimated transaction costs $ ) To eliminate historical Metropolitan retained earnings ) $ ) 6 Notes to Pro Forma Income Statement Adjustments (dollars in thousands) Material nonrecurring charges which result directly from the Metropolitan acquisition and which will be included in the income statement of the Company within 12 months of the closing were not included in the pro forma income statement. The estimated amount of these charges is $3.2 million. Nine Months Ended September 30, 2015 Year Ended December 31, 2014 P. Adjustment to loan interest income To reflect accretion of loan discount resulting from loan fair value pro forma adjustment based on weighted average remaining life of 5.7 years. The estimated accretion adjustments are approximately $3.8 million in year 1, approximately $2.7 million in year 2, approximately $2.2 million in year 3, approximately $628,000 million in year 4 and approximately $256,000 in year 5. $ $ Q. Adjustment to deposit interest expense To reflect amortization of deposit premium resulting from deposit fair value pro forma adjustment based on remaining life of time deposits. $ ) $ ) R. Adjustment to salaries and employee benefits To reflect new compensation arrangement executed with key executive in connection with the business combination resulting in a salary increase. The pro forma income statements do not include $425,000 for the value of restricted stock units granted to the executive which will vest within one year of the closing of the acquisition. $ $ S. Adjustments to occupancy To reflect adjustment to depreciation expense resulting from the premises and equipment pro forma adjustment $ ) $ ) To reflect the discount accretion of an unfavorable lease based on the remaining term of the lease of 31 months. ) ) $ ) $ ) T Adjustment to amortization of intangibles To reflect amortization of acquired intangible assets based on amortization period of 16 years and using the straight-line method of amortization. $ 223 $ U. Adjustment to merger related expense To remove direct, incremental costs of the acquisition incurred by the Company and Metropolitan. $ ) $ V. Adjustment to income tax provision To reflect the income tax effect of pro forma adjustments P-U above at the Company’s estimated statutory federal and state incometax rate of 38.29%. $ $ To reflect the estimated federal and state income tax on Metropolitan’s income at 38.62%, the statutory federal and state income tax rate that would have applied for Metropolitan. Metropolitan was a qualified subchapter S subsidiary and was therefore not subject to federal or state income tax. $ $ 7 The following notes describe the pro forma adjustments for FNSC and reflect the period prior to the FNSCmerger from January 1, 2014 through June 13, 2014. Actual accretion and amortization for purchase accounting adjustments related to the FNSC merger for the period after June 13, 2014 through December 31, 2014 are reflected in the BSFI historicalincome statement column. 1. FNSC Historical includes the historical income statement for FNSC from January 1, 2014 through June 13, 2014, the date the FNSC merger transaction closed. 2. This adjustment reflects the estimate of additional accretion on the acquired loan portfolio for FNSC that would have been recorded during 2014 assuming the FNSC merger transaction closed on January 1, 2014. 3. This adjustment reflects the estimate of additional accretion on the assumed time deposits from FNSC that would have been recorded during 2014 assuming the FNSC merger transaction closed on January 1, 2014. 4. This adjustment reflects the estimate of additional accretion on Federal Home Loan Bank of Dallas advances assumed from FNSC that would have been recorded during 2014 assuming the FNSC merger transaction closed on January 1, 2014. 5. This adjustment reflects the additional amortization of the core deposit intangible during 2014 assuming the FNSC merger transaction closed on January 1, 2014. 6. This adjustment reflects income tax expense on the pro forma adjustments at the Company’s statutory federal and state income tax rate of 38.29%. Note 2 – Pro Forma Allocation of Purchase Price (In thousands, except share data) The following table shows the pro forma allocation of purchase price to net assets acquired and the pro forma goodwill generated for the Metropolitan transaction: Purchase Price Cash $ Company shares to be issued for Metropolitan shares Price per share, based on Buyer Average Stock Price, as defined $ Pro forma value of Company shares to be issued Total pro forma purchase price $ Net Assets Acquired at Fair Value Cash and cash equivalents and fed funds sold Investment securities Loans receivable and loans held for sale Other real estate owned 97 Office properties Core deposit intangible Prepaid and other assets Total assets Deposits – noninterest bearing Deposits – interest bearing Borrowings Other liabilities Total liabilities Net assets acquired at fair value Pro forma goodwill $ The Company is continuing to determine their fair values and the purchase price allocation. The Company expects to finalize its analysis of the acquired assets and liabilities over the next few months and within one year of the acquisition. Note 3 – Reclassifications Certain historical amounts for the Company and Metropolitan have been reclassified to ensure consistency and comparability of pro forma amounts. The reclassifications had no effect on net income. 8
